36 F.3d 1095
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Robert Lee SPENCER, Jr., Defendant Appellant.
No. 93-6648.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 5, 1993Decided:  October 4, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington.  Robert J. Staker, District Judge.  (CR-90-283-3, CA-92-555-3)
Robert Lee Spencer, Jr., Appellant Pro Se.
Paul Arthur Billups, Assistant United States Attorney, Huntington, West Virginia, for Appellee.
S.D.W.Va.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Lee Spencer, Jr., appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The magistrate judge and the district court did not address Spencer's claim of ineffective assistance of counsel.  Specifically, Spencer contends that counsel was ineffective for failing to object to tape recordings of his conversations with a police informant.  Because this claim is without merit and the district court properly denied the other claims, we affirm